Case 21-30524-mvl13 Doc 11 Filed 05/06/21                Entered 05/06/21 16:21:45         Page 1 of 2



Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


IN RE:                                                                     CASE NO: 21-30524-MVL-13
ELLIS CLAYTON PYLE
           DEBTOR

                             TRUSTEE'S OBJECTION TO CONFIRMATION

Now comes the Standing Chapter 13 Trustee herein and files this “Objection to Confirmation” of the Plan, filed
herein by Debtor, and would respectfully show the Court as follows:

The Debtor has not provided supporting documentation for all of the current income reflected on Schedule I .
Therefore, the Trustee is unable to recommend confirmation of the plan.
The Plan does not provide treatment for the following Secured debt, Mariner Financial on a golf cart &
Nebraska Furniture Mart on furniture.
The Trustee requests a Wage Directive from the Debtor.

WHEREFORE, the Standing Chapter 13 Trustee prays that said Plan not be Confirmed unless and until it has
been modified to cure all objections set forth herein above, and for general relief.


                                                          Respectfully submitted,
                                                          THOMAS D. POWERS, CHAPTER 13 TRUSTEE


                                                          By: /s/ Deborah B. Morton

                                                          Deborah B. Morton
                                                          State Bar No. 14558980
                                                          Attorney For Tom Powers
                                                          105 Decker Ct
                                                          Suite 1150 11th Floor
                                                          Irving, TX 75062
                                                          (214) 855-9200
                                                          Fax: (214) 965-0758
Case 21-30524-mvl13 Doc 11 Filed 05/06/21                                       Entered 05/06/21 16:21:45                         Page 2 of 2




Trustee's Objection To Confirmation, Page 2
Case # 21-30524-MVL-13
ELLIS CLAYTON PYLE




                                                           CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Trustee's Objection To Confirmation was served on the
following parties at the addresses listed below by United States First Class Mail and/or by electronic service .


  Debtor:        ELLIS CLAYTON PYLE, 1799 WEST CAMPBELL ROAD, GARLAND, TX 75044

  Attorney:      ALLMAND LAW FIRM PLLC, 860 AIRPORT FREEWAY SUITE 401, HURST, TX 76054**

  Creditor(s): SYNCHRONY BANK, PRA RECEIVABLES MANAGEMENT, PO BOX 41021, NORFOLK, VA 23541
**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.




Dated: May 06, 2021                                                  By: /s/ Debbie Morton
